Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-7-2004

USA v. Bautista
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1707




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Bautista" (2004). 2004 Decisions. Paper 523.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/523


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT

                      ___________

                      No. 03-1707
                      ___________


            UNITED STATES OF AMERICA

                            vs.

                   FREDY BAUTISTA

                            Appellant.

                      ___________


      On Appeal from the United States District Court
          for the Eastern District of Pennsylvania
            (D.C. Criminal No. 02-cr-00186-1)
      District Judge: The Honorable John R. Padova

                      ___________

        Submitted Under Third Circuit LAR 34.1(a)
                     June 21, 2004


Before: NYGAARD, McKEE, and CHERTOFF, Circuit Judges.

                   (Filed: July 7, 2004)

                      ___________

               OPINION OF THE COURT
                    ___________
NYGAARD, Circuit Judge.

       Fredy Bautista pleaded guilty to conspiracy to distribute five or more kilograms of

cocaine within 1000 feet of a school, in violation of 21 U.S.C. § 846. The District Court

sentenced him to 87 months—the minimum sentence permitted under the applicable

guideline range. After being sentenced, Bautista filed a motion for appointment of

counsel and then, after the period for filing his notice of appeal had expired, filed a notice

of appeal. The District Court directed its clerk of court to enter Bautista’s notice of

appeal nunc pro tunc and allow Bautista to proceed in forma pauperis. We have

jurisdiction under 28 U.S.C. § 1291.

       Bautista’s appointed counsel on appeal, who was also his counsel before the

District Court, has filed a brief and motion to withdraw pursuant to Anders v. California,

386 U.S. 738 (1967). Bautista has also filed his own pro se brief and reply brief and the

government has filed its brief agreeing with Bautista’s counsel that there are no non-

frivolous issues for appeal in this case. We have carefully reviewed all submissions and

the record and agree with Bautista’s counsel and the government that there are no non-

frivolous issues in this appeal and the District Court did not err.

       Accordingly, we will grant Bautista’s counsel’s motion to withdraw and affirm the

order of the District Court.